Opinion issued August 10, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00695–CV
____________

IN RE BILLY HOOD & ASSOCIATES, INC. Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Billy Hood & Associates, Inc. filed a petition for a writ of mandamus,
complaining of Judge Wise’s May 16, 2006 rendition of summary judgment that
relator take–nothing from real party in interest Bradco Supply Corporation.  On June
30, 2006, the trial judge severed relator’s claims against real party in interest and
rendered a final, appealable judgment.



          We deny the petition for a writ of mandamus as relator has an adequate remedy
by appeal.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.